Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 1 of 10 PageID #: 807




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

BARRY PERKINS                                )
                                             )
Plaintiff,                                   )
                                             )
v.                                           )         No. 4:20-cv-1663-RWS
                                             )
R.J. REYNOLDS TOBACCO CO.,                   )
& SCHNUCK MARKETS, INC.                      )
                                             )
Defendants.                                  )

                           MEMORANDUM & ORDER

       This case is before me on Plaintiff’s motion to remand. ECF No. [17].

Defendant R. J. Reynolds Tobacco Company removed the action to this court

pursuant to 28 U.S.C. § 1441(b), arguing that Defendant Schnuck Markets, Inc.

was fraudulently joined to prevent federal jurisdiction. Schnuck Markets has filed a

motion to dismiss in this case. ECF No. [9]. Both defendants argue that Schnuck

Markets should be dismissed pursuant to Mo. Rev. Stat. § 537.762 , which is

commonly referred to as Missouri’s innocent seller statute. For the reasons

discussed below, I will deny Plaintiff’s motion.

                                   BACKGROUND

       Plaintiff initially filed a Petition in the 22nd Judicial Circuit Court for the

City of St. Louis, Mo on August 23, 2020, alleging that he developed bladder

cancer as the result of smoking cigarettes manufactured by Defendant R.J.
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 2 of 10 PageID #: 808




Reynolds and sold by Defendant Schnuck Markets. Plaintiff brought claims for

strict products liability, negligent design, fraudulent concealment, and concealment

fraud conspiracy against Defendant R.J. Reynolds. Plaintiff brought a single claim

for strict products liability against Defendant Schnuck Markets.

      Defendant R.J. Reynolds removed the case to the federal court on November

25, 2020. Defendant based the removal on diversity jurisdiction under 28 U.S.C. §

1332. Although Schnuck Markets is a resident of Missouri, R.J. Reynolds argues

that complete diversity still exists because Schnuck Markets was fraudulently

joined. Plaintiff argues that Schnucks was properly joined and therefore complete

diversity does not exist, and the case must be remanded. Schnucks and R.J.

Reynolds simultaneously filed motions to dismiss. ECF Nos. [9, 11].

                              LEGAL STANDARD

      “The propriety of removal to federal court depends on whether the claim

comes within the scope of the federal court's subject matter jurisdiction.”

Peters v. Union Pac. R. Co., 80 F.3d 257, 260 (8th Cir. 1996) (citing 28 U.S.C. §

1441(b)). “A claim may be removed only if it could have been brought in federal

court originally.” Id. Therefore, I cannot exercise jurisdiction in a case removed

pursuant to 28 U.S.C. §§ 1441(a) and 1332(a) unless there is complete diversity.

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005). “Critically, the party seeking

removal has the burden to establish federal subject matter jurisdiction; all doubts


                                          2
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 3 of 10 PageID #: 809




about federal jurisdiction must be resolved in favor of remand.” Cent. Iowa Power

Co-op. v. Midwest Indep. Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th

Cir. 2009). If a non-diverse party is fraudulently joined to a suit, however, I may

dismiss that party and properly retain jurisdiction of the case. See, e.g., Roles v.

Bank of Am., N.A., No. 5:17-CV-5087, 2017 WL 3723676, at *4 (W.D. Ark. Aug.

29, 2017).

      Fraudulent joinder applies where “there exists no reasonable basis in fact

and law supporting a claim against the resident defendants.” Filla v. Norfolk S. Ry.

Co., 336 F.3d 806, 810 (8th Cir. 2003). “[I]f there is a ‘colorable’ cause of

action—that is, if the state law might impose liability on the resident defendant

under the facts alleged—then there is no fraudulent joinder.” Filla, 336 F.3d at 810

(emphasis in original). The focus is “only on whether a plaintiff ‘might’ have a

‘colorable’ claim under state law against a fellow resident, not on the artfulness of

the pleadings.” Wilkinson v. Shackelford, 478 F.3d 957, 964 (8th Cir. 2007). As

the Eighth Circuit Court of Appeals explained in Filla,

       [T]he district court's task is limited to determining whether there is arguably
      a reasonable basis for predicting that the state law might impose liability
      based upon the facts involved. In making such a prediction, the district court
      should resolve all facts and ambiguities in the current controlling substantive
      law in the plaintiff's favor. However, in its review of a fraudulent-joinder
      claim, the court has no responsibility to definitively settle the ambiguous
      question of state law.




                                           3
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 4 of 10 PageID #: 810




Filla, 336 F.3d at 811 (citations omitted). “[W]here the sufficiency of the

complaint against the non-diverse defendant is questionable, ‘the better practice is

for the federal court not to decide the doubtful question in connection with the

motion to remand but simply to remand the case and leave the question for the

state courts to decide.’ “Id.(quoting Iowa Pub. Serv. Co. v. Med. Bow Coal Co.,

556 F.2d 400, 406 (8th Cir. 1977)).

                                     DISCUSSION

      Plaintiff and Defendant Schnuck Markets are citizens of Missouri, so this

case is only removable if Schnucks was fraudulently joined. Here R.J. Reynolds

argues that Andrews does not have a reasonable basis for asserting a claim against

Schnuck because they are subject to dismissal under Missouri’s “Innocent Seller”

statute, Mo. Rev. Stat. § 537.762.

      In Missouri a Plaintiff may bring a products liability claim against a

defendant, situated anywhere in the chain of commerce, if the defendant

transferred the product, the product was used in a manner reasonably anticipated,

and either “(a) the product was then in a defective condition unreasonably

dangerous when put to a reasonably anticipated use, and the plaintiff was damaged

as a direct result of such defective condition as existed when the product was sold;

or (b) The product was then unreasonably dangerous when put to a reasonably

anticipated use without knowledge of its characteristics, and the plaintiff was


                                          4
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 5 of 10 PageID #: 811




damaged as a direct result of the product being sold without an adequate warning.”

Mo. Rev. Stat. § 537.760. However, under Missouri’s Innocent Seller statute a

defendant whose liability is based solely on his status as a seller in the stream of

commerce may be dismissed from a products liability claim so long as another

defendant is properly before the court and from whom total recovery may be had

for plaintiff's claim. Mo. Rev. Stat. § 537.762. Interpreting the innocent seller

statute, the Missouri Supreme Court held that “inherent in the statue is a

substantive public policy choice of significant importance” and it is clear that the

legislature intends to protect the innocent seller both procedurally and

substantively. Gramex Corp. v. Green Supply, Inc., 89 S.W.3d 432, 445–46 (Mo.

2002). Therefore, “to the extent that a plaintiff can otherwise obtain ‘total

recovery,’ all liability of a downstream seller who would otherwise be jointly and

severally liable to plaintiff for damages and subject to contribution from the other

defendants, is shifted to upstream defendants, including the manufacturer.” Id. at

445. Because the dismissal provisions of the statute are substantive in nature,

federal courts sitting in diversity must apply it. 28 U.S.C. § 1652; Erie R. Co. v.

Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L. Ed. 1188 (1938). Recently, the

Missouri legislature amended the statute to remove § 537.762(6), which stated that

“no order of dismissal under this section shall operate to divest a court of venue or

jurisdiction otherwise proper at the time the action was commenced. A defendant


                                           5
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 6 of 10 PageID #: 812




dismissed pursuant to this section shall be considered to remain a party to such

action only for such purposes.” Mo. Rev. Stat. § 537.762(6) (amended 2019). But

the legislature chose to keep the last provision of the statute, which states that an

order of dismissal under this statute is interlocutory in nature and may be set aside

for good cause at any time prior to disposition. Mo. Rev. Stat. § 537.762(7)

(amended 2019). It was renumbered and is now Mo. Rev. Stat. § 537.762(6).

      This Court has recently addressed fraudulent joinder and removal based on

the amended statute and found that the statute could serve as the basis for

fraudulent joinder and removal. . See Andrews v. Reynolds and Schnucks, Case

No. 4:20-cv-1583-RWS, ECF No. 28 (E.D. Mo. Dec. 18, 2020); Baum v. Reynolds

and Schnucks, Case No. 4:20-cv-1557-AGF, ECF No. 38 (E.D. Mo. Dec. 28,

2020). Additionally, although the Eighth Circuit has not directly addressed

removal and fraudulent joinder under the Missouri innocent seller statute, but in

Block v. Toyota Motor Corp., 665 F.3d 944 (8th Cir. 2011), the Eighth Circuit

addressed a similar Minnesota statute. The Minnesota statute “mandates dismissal

of strict liability claims against nonmanufacturers where the nonmanufacturer

provides the identity of the manufacturer, unless the plaintiff shows that the

nonmanufacturer falls into one of three exceptions.” Id. (citing Minn. Stat. §

544.41 subdiv. 3). “If no exception applies, dismissal is mandatory but ‘[t]he

plaintiff may at any time subsequent to dismissal move to vacate the order of


                                           6
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 7 of 10 PageID #: 813




dismissal and reinstate the ... defendant’ where it can show an inability to recover

against the manufacturer.” Id. (citing Minn. Stat. § 544.41 subdiv. 2). The Court

held that the statute did not preclude a finding of fraudulent joinder, contrasting it

with the Missouri statue, which “provides that a defendant dismissed under it

remains a party for jurisdiction purposes.” Block, 665 F.3d at 949.

      In this case, the parties disagree about various aspects of Missouri’s innocent

seller statute and its applicability, including, whether as an affirmative defense it

can be a basis for fraudulent joinder, whether the seller remains a functional party

because the dismissal is interlocutory and the party can be reinstated for good

cause, and the impact of the 2019 amendment. Plaintiff argues that where the Court

is confronted with “ambiguities in the current controlling substantive law,” those

ambiguities must be “resolved in the plaintiffs favor” and if the sufficiency of the

complaint against the non-diverse defendant is questionable, “the better practice is

for the federal court not to decide the doubtful question in connection with the

motion to remand but simply to remand the case and leave the question for the

state courts to decide.” Filla, 336 F.3d at 811.

      But, the ambiguities in this case do not relate to the application of state law,

but to how the federal doctrine of fraudulent joinder applies to the statute,

specifically whether, as an affirmative defense, the statute can be used as the basis

for a finding of fraudulent joinder and whether the 2019 amendment impacts this


                                           7
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 8 of 10 PageID #: 814




analysis. Block answers both of these questions in the affirmative. The Minnesota

statute at issue in Block is similar to the Missouri statute in that they both act as

defenses to strict products liability claims if the innocent seller meets certain

statutory requirements. See Mo. Rev. Stat. §537.763 and Minn. Stat. § 544.41.

Additionally, under both statutes, the order of dismissal may be vacated, and the

dismissed defendant can be reinstated if the plaintiff is able to show cause. See

Mo. Rev. Stat. §537.763(6) and Minn. Stat. § 544.41. In Block, the Eighth Circuit

held that the Minnesota statute could be the basis for a finding of fraudulent

joinder. Since, the Court only distinguished the Missouri statute based on the

language that was removed by the 2019 amendment, under Block, the Mo. Rev.

Stat. § 537.762 does not preclude a finding of fraudulent joinder.

      Since the statute may serve as a basis for finding fraudulent joinder, I must

consider whether the Defendant satisfies the requirements of the statute. Plaintiff

argues that I may not consider affidavits or other documents outside the pleadings

when considering a motion to remand. But, “[i]n general, courts have concluded

that a district court considering a motion for remand ‘may consider the pleadings,

supporting affidavits, and the motion for remand and supporting affidavits.’”

Ridings v. Maurice, No. 15-00020-CV-W-JTM, 2015 WL 1474080, at *3 (W.D.

Mo. Mar. 31, 2015) (quoting Parnas v. Gen. Motors Corp., 879 F. Supp. 91, 93

(E.D. Mo. 1995). See also Ford v. Elsbury, 32 F.3d 931, 935 (5th Cir. 1994) (


                                            8
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 9 of 10 PageID #: 815




“[F]raudulent joinder claims can be resolved by ‘piercing the pleadings' and

considering summary judgment-type evidence such as affidavits and deposition

testimony.”); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)

(although determination of the propriety of removal ordinarily depends only upon

the plaintiff's pleadings, in the case of fraudulent joinder, the court may “go

somewhat further [and the] defendant seeking removal to the federal court is

entitled to present the facts showing the joinder to be fraudulent.”); Fowler v.

Safeco Ins. Co. of Am., 915 F.2d 616, 617 (11th Cir. 1990). Therefore, I will

consider the affidavits filed with Defendants removal petition.

       Based on the affidavits filed with the petition for removal, Schnuck Markets

should be dismissed under Missouri’s innocent seller statute. Plaintiff’s complaint

bases Schnuck Markets’ alleged liability solely on its status as a seller in the

stream of commerce. Additionally, the manufacturer of the product, R.J. Reynolds

is properly before the court and total recovery for the Plaintiff’s claim may be had

against them as evidenced by the financial details included in the Defendant’s

affidavit. Therefore, Schnuck Markets will be dismissed and the Plaintiff’s motion

for remand will be denied.

                                  CONCLUSION

      Defendant Schnuck Markets is subject to dismissal pursuant to the Missouri

innocent seller statute, Mo. Rev. State § 537.762. Therefore, Defendant R.J.


                                           9
Case: 4:20-cv-01663-RWS Doc. #: 34 Filed: 01/27/21 Page: 10 of 10 PageID #: 816




Reynolds established that Schnuck was fraudulently joined, and complete diversity

exists.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand, ECF No.

[17], is DENIED.

          IT IS FURTHER ORDERED that Defendant Schnuck Markets is

DISMISSED as a party.

          IT IS FURTHER ORDERED that Defendant Schnuck Markets Motion to

Dismiss is DENIED as moot.

          IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay, ECF No.

[18], is DENIED as moot as to both Motions to Dismiss, ECF No. [9] and [11].

          IT IS FURTHER ORDERED Plaintiff’s Motion for Leave to File in

Excess of the Page limitations regarding her Motion to Remand, ECF No. [16], is

GRANTED.

                                       ____________________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE


Dated this 27th day of January 2021.




                                        10
